DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 5/16/19, wherein:
Claims 1-9, 12 are currently pending;
Claims 10-11 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over HULL (US 2017/0282369) in view of SCHREIBER (US 2012/0185089).
As for independent claim 1, HULL discloses a measuring system of an industrial robot comprising a plurality of moveable arms {at least figures 1-2, 0019}, a 3D camera carried by the industrial robot {see at least figures 1-2, item 134, pars. 0020-0023}, said measuring system further comprises: a mirror for creating a mirror object of a real object {see at least figures 1-2, item 170, mirror 200, pars. 0023-0024 , and wherein the 3D camera is fixed to one of the moveable arms for measurement of the mirror object {se at least figures 1-2, pars. 0005-0007, 0022}. 

As for dep. claim 2, which discloses wherein the mirror comprises at least three position marks defining a plane of the mirror {see HULL at least figure 2, items 210, par. 0023}.
As for dep. claim 3, which discloses wherein the 3D camera comprises means for calculation of a position of the real object by triangulation calculation of the position of the mirror object {see at least figures 4-6, pars. 0035-0037. 
As for dep. claim 4, which discloses wherein the 3D camera is fixed to an innermost part of the second arm {see HULL at least figure 1, item 134}.
As for dep. claim 5, which discloses wherein the industrial robot comprises six moveable arms {see SCHREIBER at least pars. 0011, 0015; HULL par. 0022, 0030-0031}. 
As for dep. claim 6, which discloses wherein the real object comprises a tool center point (TCP) of the industrial robot {see SCHREIBER at least par. 0013, 0037, 0038, 0042-0044, 0046}. 
As for independent claims 7 and 9 which recite the similar limitation of the rejected claims 1 and 3 above, therefore they are rejected for the same reason sets forth the rejected claims 1 and 3 as indicated above.  
As for claims 8 and 12, which discloses measuring a plane defined by the mirror from at least three position marks on the mirror {see HULL at least figures. 4-6, pars. 0028, 0035-0038}  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664